Citation Nr: 1230668	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1960 to August 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that denied the above claims.  The Veteran testified at a Travel Board hearing in May 2012 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.

The Veteran's claim for service connection for a low back disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus is the result noise exposure in service.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

Service connection may be granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears) already mentioned, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends he developed tinnitus as a result of acoustic trauma due to his military service.  Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of it, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

Resolution of this appeal turns on whether the Veteran's tinnitus, like his service-connected hearing loss, is attributable to noise exposure during his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Based on the medical and other evidence in the file, the Board finds that the Veteran suffered acoustic trauma in service.  Indeed, his DD Form 214 confirms his MOS was as a combat intelligence staff operator.  His personal statements elaborate that he spent a considerable amount of time in that capacity rifle fire, artillery demos, and tank demos.  

Regarding the etiology of the Veteran's tinnitus, the February 2010 VA examiner conceded the Veteran sustained acoustic trauma during service when linking his bilateral hearing loss to that injury.  However, concerning the Veteran's tinnitus, this examiner determined it less likely than not related to that noise exposure in service, primarily because the Veteran reportedly had not experienced constant tinnitus since that precipitating event, rather, only just prior to a diagnosis of Meniere's disease five to six years ago. 

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), however, the Court determined a VA examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion.

A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

In his May 2012 Travel Board hearing testimony, the Veteran stated he could not specifically state when the tinnitus began, just that there was a gradual onset.  He initially described it as similar to the sound when holding a seashell to his ears.  At other times, he stated it was a loud, booming sound.  The Veteran also denied any post-service recreational or occupation noise exposure, as was confirmed by the February 2010 VA examiner.  Given the acknowledgment of a hearing loss disability related to his noise exposure in service and the Veteran's uncertainty about the exact date of onset of his tinnitus, the Board finds that it is at least as likely as not that his tinnitus also is a consequence of his military noise exposure.  38 C.F.R. § 3.102.  See also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating "absolute" etiology is not required, nor is "definite" or "obvious" etiology).  Therefore, resolving doubt in the Veteran's favor, service connection for tinnitus is granted.

ORDER

Service connection for tinnitus is granted.  


REMAND

The Board sincerely regrets any additional delay a remand of this claim may cause, but the additional development requested will ensure procedural due process and that there is a complete record upon which to decide the claim so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims his back disorder is the result of his military service.  He has denied experiencing any back injuries or symptoms during service.  However, he stated that in December 1962, just four months after his separation from service, he was rearranging some furniture and went to pick up a record player.  He stated that he went to reach for the record player and his back went out on him.  He stated that he never actually picked up the record player.  He believes that his current low back disorder is related to service because he has no other explanation for the back problem that occurred in December 1962 and it happened so soon after his separation from service.  He believes that his back disorder resulted from the daily activity and wear and tear during service.  

The service treatment records are negative for any complaints or findings of a low back disorder.  A post-service treatment record from St. Joseph's Hospital dated in December 1962 shows that the Veteran experienced a sharp pain in his back while bending over.  The diagnosis was hernia of an intervertebral disk.  A subsequent x-ray of the lumbar spine in December 1975 was normal.  

As part of the duty to assist a Veteran in developing the facts and evidence concerning a service-connection claim, VA must provide an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, there is evidence that suggests that the Veteran suffers from a back disorder.  Private treatment records from 1962 to April 2009 show the Veteran has suffered from herniated discs, undergone several laminectomies, and also been diagnosed with a lumbar strain.  The Veteran also testified to receiving treatment from Kent County Memorial Hospital, St. Joseph's Hospital, and West Bay Orthopedic Associates on a continuous basis for a back disorder since December 1962, the same year he separated from service, until April 2009.  

Accordingly, since the Veteran has not received a VA examination to determine whether any current disorder is related or attributable to his military service, the Board must obtain this necessary medical comment before readjudicating this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination of his low back.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify all current low back disorders found to be present, i.e., herniated discs, lumbar strain, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current low back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge the contentions and history provided by the Veteran.  He denied experiencing any back injuries or symptoms during service.  However, he stated that in December 1962, just four months after his separation from service, he was rearranging some furniture and went to pick up a record player.  He stated that he went to reach for the record player and his back went out on him.  He stated that he never actually picked up the record player.  He believes that his current low back disorder is related to service because he has no other explanation for the back problem that occurred in December 1962 and it happened so soon after his separation from service.  He believes that his back disorder resulted from the daily activity and wear and tear during service.  

The examiner should also acknowledge and discuss the significance of the complaints and findings noted at the time the Veteran was treated for his back at St. Joseph's Hospital in December 1962, as well as the subsequent x-ray of the lumbar spine in December 1975.  
  
The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


